Title: To Thomas Jefferson from A. Daudet, 25 December 1805
From: Daudet, A.
To: Jefferson, Thomas


                  
                     Exellence 
                     
                     Philadelphie le 25 Dec. 1805
                  
                  Jai eu lhonneur de vous écrire, pour vous Supplier de faire donner des ordres pour qu’on payat l’abonnement que vous avés bien voulu prendre au Petit Censeur
                  je suis occupé de monter une imprimerie pour ce journal que je Continue, et je suis absolument dans le besoin 
                  Veuillés donc vous resouvenir de moi et agréer avec bonté l’homage de mon respecteux devouement
                  
                     A. Daudet 
                     
                     redacteur du Petit Censeur.
                  
               